Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-11 directed to Invention II, non-elected without traverse.  Accordingly, claims 8-11 been cancelled.

Allowable Subject Matter
Claims 1, 3-7, and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's closest art, Ishii (US 9,227,238 B2), was presented in a previous Office Correspondence.
Ishii teaches a hot press processing method for processing a workpiece into a molded article (Title; Abstract), the hot press processing method comprising:
a heating step of heating the workpiece (W) (Fig 1; Col 2, Ln 50-53);
a pressing step of press-molding, by molding dies (10, 20), the workpiece (W) heated between the molding dies (W) (Fig 3-5; Col 3, Ln 2-7); and
a cooling step of bringing coolant into contact with a front surface of the workpiece (W) that is molded and placed in a pressed state by the pressing step, to thereby cool the workpiece (W) and place the workpiece in a quenched state (Fig 3-5; Col 3, Ln 7-10; Col 4, Ln 34-41), 
in the pressing step, the workpiece (W) molded and placed in the pressed state forms gaps (14, 15, 24, 25) with respect to the molding dies except for a predetermined section in the workpiece (Fig 5).
However, the prior art does not teach or fairly suggest the molding dies include a coolant passage supplying the coolant to the workpiece, wherein the coolant passage communicates with a molding surface serving as one of the gaps, and in the cooling step, the coolant is supplied to the one of the gaps through the coolant passage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726     


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726